         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


TYLER MONCUS,

      Plaintiff,

v.                                             Civil Action No. 7:19-CV-75 (HL)

LASALLE MANAGEMENT                  CO.,
LLC, et. al.,

      Defendants.

                                       ORDER

      Plaintiff Tyler Moncus brings a 42 U.S.C. § 1983 claim as well as a state

law tort claim against Defendant Irwin County, Georgia and other Defendants.

(Doc. 1). Before the Court is Defendant’s Motion for Judgment on the Pleadings.

(Doc. 54). The Court previously granted Defendant’s Motion to Amend its

Answer. (Doc. 70). While permitting the amendment, the Court declined to review

the documents in conjunction with the Motion for Judgment on the Pleadings

because the documents Defendant sought to attach were not central to the

complaint. (Id. at pp. 6–7); see Horsley v. Feldt, 304 F.3d 1125, (11th Cir 2002)

(requiring an attachment to be “central to the plaintiff’s claim”).

      In Defendant’s Motion for Judgment on the Pleadings, it argues that

Plaintiff failed to plead an official policy, custom, or practice of the county

necessary to impose municipal liability under 42 U.S.C. § 1983. (Doc. 54). The

Court finds that under Georgia law, the Irwin County Sheriff—rather than Irwin
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 2 of 9



County—establishes policy for the jail. The sheriff acts on behalf of the State,

and thus, he is not a policymaker for Irwin County. Plaintiff has not stated a

§ 1983 claim against Defendant. Sovereign immunity shields Defendant from

Plaintiff’s state law claim. Accordingly, the Court GRANTS Defendant’s Motion

for Judgment on the Pleadings.

I.    FACTUAL BACKGROUND

      Plaintiff was arrested in Irwin County, Georgia on September 2, 2015 and

subsequently indicted on two counts of aggravated assault. (Doc. 1, ¶¶ 20, 22).

The Irwin County Detention Center (“Detention Center”) detained Plaintiff for

eighteen days before his release on bail. (Id. at ¶ 21). The Tifton Circuit District

Attorney prosecuted the criminal charges against Plaintiff. (Id. at ¶ 23). Plaintiff’s

defense counsel, Thomas J. Pujadas, and the District Attorney negotiated a plea

agreement to resolve the charges. (Id. at ¶ 25). In accordance with the plea

agreement, Plaintiff pled guilty to one count of aggravated assault. (Id.). On

August 28, 2017, the Superior Court sentenced Plaintiff to ten days of

incarceration followed by five years of probation. (Id. at ¶ 26). He was taken into

custody that afternoon.

      Plaintiff served the full ten days of his sentence of incarceration. (Id. at ¶

38). He alleges that he was entitled to and denied credit for the eighteen days he

spent in pretrial detention. (Id. at ¶¶ 48–49). According to Plaintiff, the eighteen

days he spent in pretrial detention nullified his subsequent ten-day sentence (Id.

                                          2
          Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 3 of 9



at ¶¶ 48–49), and he should have been “immediately released upon presentation

to [Donnie Youghn,] the Irwin County Sheriff” at the Detention Center. (Id. at ¶

30). Instead, Plaintiff was taken into custody. (Id. at ¶ 31). Mr. Pujadas phoned

Mr. Youghn to arrange for Plaintiff’s release. (Id. at ¶ 32). Plaintiff alleges that

while Mr. Pujadas was on the phone with Mr. Youghn, Mr. Pujadas overhead a

jail employee say the District Attorney ordered that Plaintiff remain in custody.

(Id. at ¶ 33).

       Mr. Pujadas filed a writ of mandamus seeking Plaintiff’s immediate release.

(Id. at ¶ 37). The state court, however, failed to conduct a hearing and rule on his

petition while Plaintiff spent ten days in the Detention Center. (Id.).

II.    MOTION FOR JUDGMENT ON THE PLEADINGS STANDARD

       Parties may move for a Motion for Judgment on the Pleadings “[a]fter the

pleadings are closed” but “early enough not to delay trial.” Fed. R. Civ. P. 15(c).

Defendant filed its answer and amended answer before moving for Judgment on

the Pleadings. The pleadings have “closed,” and Defendant’s motion is ripe for

this Court’s review. See Perez v. Wells Fargo N.A., 774 F.3d 1329, 1336–1337

(11th Cir. 2014) (discussing when pleadings “close” for Rule 12(c) analysis).

       “Judgment on the pleadings is appropriate where there are no material

facts in dispute and the moving party is entitled to judgment as a matter of law.”

Id. at 1335 (quoting Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301

(11th Cir. 2001)). The Court considers “the substance of the pleadings and any

                                          3
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 4 of 9



judicially noticed facts.” Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370

(11th Cir. 1998). Like a motion to dismiss, the Court “accept[s] as true all material

facts alleged in the non-moving party’s pleading,” and views those facts “in the

light most favorable to the non-moving party.” Perez, 774 F.3d at 1335. Review

focuses on the “competing pleadings,” otherwise known as the complaint and

answer, and compares their allegations. Id. Where material issues of fact arise or

as a matter of law, the non-moving party states a claim, judgment on the

pleadings must be denied. Id.

III.   ANALYSIS

             A. Municipal Liability Under § 1983

       Plaintiff’s Complaint alleges that Defendant failed to have a policy in place

to ensure that individuals detained at the Detention Center received credit for

their time served in pretrial detention. (Doc. 1). Irwin County is a municipal

defendant. To establish municipal liability under § 1983, the plaintiff must identify

a “policy” or “custom” of the county that caused his injury. Grech v. Clayton Cty.,

335 F.3d 1326, 1331 (11th Cir. 2003) (en banc); see also Monell v. Dep’t of Soc.

Servs. of New York, 436 U.S. 658, 695 (1978). A plaintiff cannot simply point to

the acts of a government employee and rely on the doctrine of respondeat

superior to support his claims. Id. at 691–93; see Connick v. Thompson, 563 U.S.

51, 60 (2011) (“[L]ocal governments are responsible only for their own illegal

acts. They are not vicariously liable under § 1983 for their employees’ actions.”

                                         4
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 5 of 9



(internal quotation marks and citations omitted)). The county’s policy or custom

must bear a relationship to the employee’s allegedly unconstitutional conduct.

      “[L]ocal governments can never be liable under § 1983 for the acts of

[officials] whom the local government has no authority to control.” Turquitt v.

Jefferson Cty., 137 F.3d 1285, 1292 (11th Cir. 1998) (en banc). In other words,

the “local government ‘must have power in an area in order to be held liable for

an official’s acts in that area.’” Id. (quoting McMillian v. Johnson, 88 F.3d 1573,

1578 (11th Cir. 1996)). Therefore, when imposing municipal liability, courts ask

which government body under state law had control over the function at issue.

Grech, 335 F.3d at 1331. Plaintiff attributes his injuries to Defendant’s failure to

institute jail policy for crediting sentences for time served. The Court will examine

whether, under Georgia law, Defendant had power to establish jail policy in that

area, and whether the county had control over the jail’s policymaker. Id. at 1330.

      First, the Court must determine “who the policymaker is and in which

particular area that policymaker acted.” Turquitt, 137 F.3d at 1287. Georgia

counties have statutory mandates to fund the jail’s infrastructure, O.C.G.A. § 36-

9-5, and the jail—like other county properties—is “placed in the keeping of the

sheriff.” O.C.G.A. § 36-9-8. Section 36-9-8 pertains to the sheriff’s duty to

preserve county property and prevent waste. Brown v. Dorsey, 276 Ga. App.

851, 856–57 (2005). The State legislature has also “vested broad authority in the

office of sheriff to administer the jails.” In re Irvin, 254 Ga. 251, 253 (1985).

                                         5
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 6 of 9



Sheriffs are required “to take custody of all inmates in the jail in their counties.”

Lake v. Skelton, 840 F.3d 1334, 1338 (11th Cir. 2016); see O.C.G.A. § 42-4-4

(requiring the sheriff to take “custody of the jail” and “of such persons as are

confined therein”). “Sheriffs who refuse to take custody of an inmate may be

charged with a misdemeanor.” Manders v. Lee, 338 F.3d 1304, 1315 (11th Cir.

2003) (en banc) (citing O.C.G.A. § 42-4-12). Furthermore, the sheriff’s duties as

administrator of the county jail includes “keep[ing] a record of all persons

committed to the jail” where “he or she is sheriff.” O.C.G.A. § 42-4-7(a). This

provision controls the sheriff’s jail policy to the extent that it sets forth the type of

information sheriffs must record about the individuals detained there. See id.

(“This record shall contain . . . .”). The record-keeping requirements implicate

pretrial detention because the sheriff must record “the date of such person’s

commitment to jail, the day of such person’s discharge, under what order such

person was discharged, and the court from which the order issued.” Id.

      After reviewing the relevant law, the Court concludes that the Irwin County

Sheriff is the policymaker for the county jail, and he acted (or failed to act)

pursuant to his state-law duties. Next, the Court will determine whether the sheriff

exercised his policymaking authority on behalf of the county.

      The Court previously determined in this case that the sheriff performs his

corrections duties on behalf of the State, not the county. See Moncus v. Lasalle

Mgmt. Co., No. 7:19-CV-75 (HL), 2020 WL 1679695, at *5–*9 (M.D. Ga. Apr. 6,

                                           6
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 7 of 9



2020) (finding that sheriff was entitled to Eleventh Amendment immunity because

he acted as an arm of the State as administrator of the jail). The sheriff is

separate and independent of the county and its governing body. Manders, 338

F.3d at 1310. “[C]ounties have no authority over what corrections duties sheriffs

perform, or which state offenders serve time in county jails, or who is in charge of

the inmates in the county jails.” Id. at 1318. Under those circumstances, the

Court cannot hold Defendant liable for the sheriff’s policies. Simply put, “[a]

sheriff’s policy or act cannot be said to speak for the county if the county has no

say in what policy or action the sheriff takes.” Grech, 335 F.3d at 1331; see, e.g.,

Jackson v. Smith, 683 F. App’x 867, 871–72 (11th Cir. 2017) (affirming district

court’s entry of summary judgment in favor of municipal defendant because the

sheriff established policy for pretrial detainees “and oversaw the detention

center”). Accordingly, Plaintiff’s § 1983 claim against Defendant is DISMISSED.

            B. State Law Claim

      Plaintiff also brings a state law claim against Defendant for false

imprisonment. (Doc. 1). Defendant argues that the State’s sovereign immunity

shields the county from Plaintiff’s claim. (Doc. 54-1, p. 8). Georgia’s Constitution

provides broad sovereign immunity to the State and its counties, precluding suit

against them. See Layer v. Barrow Cty., 297 Ga. 871, 872 (2015) (“As a general

rule, counties enjoy sovereign immunity.”); Gilbert v. Richardson, 264 Ga. 744,

745–46 (1994) (discussing the development of sovereign immunity in Georgia).

                                         7
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 8 of 9



Nevertheless, plaintiffs may successfully bring claims against the State and local

governments where sovereign immunity has been waived. Instances of waiver

are rare. Georgia’s Constitution requires “an Act of the General Assembly” that

specifically waives sovereign immunity and describes the extent of the waiver.

Ga. Const. art. I, § 2, ¶ IX(e).

      The predominant avenue for bringing claims against the State is through

the Georgia Tort Claims Act. O.C.G.A. § 50-21-20, et seq. The Act waived

sovereign immunity to permit tort claims against the State. O.C.G.A. § 50-21-23.

But the Act “expressly excludes counties from the ambit of this waiver.” Gilbert,

264   Ga.    at   747;   see       O.C.G.A.   §   50-21-22(5)   (excluding   “counties,

municipalities, . . . and other units of local government” from the Act’s definition of

“State”). In certain circumstances, purchasing liability insurance waives sovereign

immunity to the extent of the policy’s coverage. See, e.g., O.C.G.A. § 33-24-

51(b) (waiving sovereign immunity for losses related to local governments’ use of

motor vehicles). Plaintiff points to the sheriff’s bond as evidence that Defendant

has waived its sovereign immunity. O.C.G.A. §§ 15-16-5, 15-16-23. The sheriff’s

bond is inapplicable to Defendant’s immunity because as discussed thoroughly in

this case, the sheriff is not a county employee. The sheriff’s bond waives

sovereign immunity only as to the sheriff and his deputies. See Cantrell v.

Thurman, 231 Ga. App. 510, 514–15 (1998) (“[T]he General Assembly had the

clear intent that the sheriff and deputy sheriffs continue to be liable under bond . .

                                              8
         Case 7:19-cv-00075-HL Document 98 Filed 07/31/20 Page 9 of 9



. .”), overruled on other grounds by Tattnall Cty. v. Armstrong, 333 Ga. App. 46,

47 (2015). State law requiring the county to provide funding for the sheriff’s bond

does not open the county to liability for the sheriff’s acts. See O.C.G.A. § 45-4-7

(requiring county to fund sheriff’s bond); O.C.G.A. § 45-4-24 (listing conditions of

liability). Accordingly, Plaintiff’s state law claim against Defendant is DISMISSED.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Judgment on the

Pleadings is GRANTED. (Doc. 54). Defendant’s Motion for Summary Judgment

is moot. (Doc. 90). Plaintiff’s claims against Defendant are DISMISSED.

      SO ORDERED, this 31st day of July, 2020.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

kac




                                         9
